Citation Nr: 1004034	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  09-04 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts



THE ISSUE

Entitlement to service connection for a claimed left foot 
disorder.



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2006 to October 
2006.  She also served in the National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2008 RO rating decision.  

The Veteran testified before the undersigned Veterans Law 
Judge in a videoconference hearing from the RO in May 2009.  
A transcript of the hearing has been associated with the 
claims file.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The currently demonstrated left foot disability 
manifested by the residuals of the revisions of the fusion of 
the first left TMT joint is shown as likely as not to be due 
to an injury sustained during the Veteran's recent active 
service while deployed to Iraqi.  


CONCLUSION OF LAW

As the presumption of soundness at entry into service is not 
rebutted, the Veteran's left foot disability manifested by 
the residuals of the revision of the fusion of the first , 
TMT joint is due to an injury that was incurred in active 
service.  38 U.S.C.A. §§ 1101, 1110, 1111, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.306 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  

The VCAA and its implementing regulations essentially 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

To the extent that the action taken hereinbelow is favorable 
to the Veteran, further discussion of VCAA is not required at 
this time.  .  


II.  Analysis

The Veteran is contending that service connection is 
warranted for a left foot disorder.  

A veteran is presumed to have been sound upon entry into 
active service, except as to conditions noted at the time of 
the acceptance, examination, or enrollment, or where clear 
and unmistakable evidence demonstrates that the condition 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).  

If the disorder is not note at entrance, the veteran is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  Id.  Similarly, in 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), the 
Federal Circuit Court found that, when no preexisting 
condition is noted upon entry into service, the veteran is 
presumed to have been sound upon entry, and the burden then 
shifts to VA to rebut the presumption of soundness.  

The Federal Circuit Count held in Wagner that the correct 
standard for rebutting the presumption of soundness under 
38 U.S.C.A. § 1111 requires that VA show by clear and 
unmistakable evidence that (1) the veteran' s disability 
existed prior to service, and (2) that the preexisting 
disability was not aggravated during service.  

By "clear and unmistakable evidence" is meant that which 
cannot be misunderstood or misinterpreted; it is that which 
is undebatable.  Vanerson v. West, 12 Vet. App. 254 (1999).  

In the present case, the record shows that the Veteran served 
on active duty in Iraq from June 2006 to October 2006.  

Prior to her deployment in June 2006, the Veteran underwent a 
left Lapidus procedure (fusion) in December 2005, due to 
splayfoot with functional hallux limitus secondary to first 
tarsometatarsal (TMT) instability.  

A follow-up January 2006 progress note shows that the overall 
alignment of the foot looked excellent; there was minimal 
tenderness about the first TMT joint; and the Veteran ran 
with a smooth symmetric gait.  The impression was hallux 
limitus secondary to instability of first TMT joint left 
foot, status post fusion.  

The service treatment record (STR) for her period of active 
service in Iraq from June 2006 to October 2006 is unavailable 
for review.  In July 2008, the RO issued a Formal Finding 
explaining that all efforts to obtain the STR were exhausted 
and that further attempts would be futile.   

At her May 2009 hearing, the Veteran testified that her left 
foot disorder underwent an increase in severity in Iraq.  

Also, a post-service follow-up note from September 2006 shows 
that the Veteran reported "doing fine," but she still 
experienced some swelling in the area of the first left TMT 
joint.  She had no problem in the left first 
metatarsophalangeal (MTP) joint.  

On examination, there was some chronic swelling about the 
first TMT joint of the left foot.  She had excellent range of 
motion of the first MTP joint, and the overall alignment 
looked excellent.  

The Veteran presented a computed tomography (CT) scan from a 
field hospital in Iraq.  It was difficult to interpret, but 
showed that parts of the joints were open.  The assessment 
was that of hallux limitus secondary to instability of the 
first TMT joint left foot, status post fusion; persistent 
pain left MTP joint; and possible pseudarthritis.  

In light of this evidence, the Board finds that the Veteran 
underwent surgery to ameliorate her left foot disorder prior 
to her active service.  However, given the circumstances of 
this case, she also must be found to have been sound when 
activated for duty in Iraqi.  

Moreover, given her credible testimony and medical evidence 
on file, the Board finds that her left foot condition as 
likely as not was aggravated by strain of her duties while 
deployed to Iraqi.  See 38 C.F.R. § 3.306(a).  

Service connection may be granted for disability resulting 
from disease or injury incurred in the line of duty or from 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110, 1131; 
38 C.F.R. § 3.303.  

Service connection may be granted on a direct basis for any 
disease diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

If service records are unavailable, VA's duty to assist is 
heightened and includes an obligation to search for other 
forms of records that support the claimant's case.  Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Moore v. Derwinski, 1 
Vet. App. 401 (1991).   

There is also a heightened obligation to explain findings and 
to carefully consider the benefit-of-the-doubt rule in cases 
where records are presumed destroyed while in custody of the 
government.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  

There is not a higher benefit-of-the-doubt standard, but 
rather a heightened duty to consider the benefit-of-the-doubt 
rule, to assist the claimant in developing her claim, and to 
explain all decisions.  Ussery v. Brown, 8 Vet. App. 64 
(1995).  

After carefully reviewing the record, the Board finds that 
service connection for the left foot condition is warranted.  

As indicated, the Veteran testified during her hearing that 
her left foot disorder increased in severity during her 
active service.  She testified that she had constant pain in 
Iraq due to such activities as long shifts and evading mortar 
attacks.  The Board points out in this regard that the 
Veteran has graduate training as a physical therapist and a 
physician's assistant.  

Accordingly, although her STR for this period of active 
service is unavailable, the veteran's statements regarding 
her in-service symptomatology are credible and competent 
evidence in support of her claim.  See Layno, 6 Vet. App. at 
470; Espiritu, 2 Vet. App. at 494; Davidson, 581 F.3d at 
1316; Jandreau, 492 F.3d at 1376-77; see also Washington v. 
Nicholson, 19 Vet. App. 362 (2005) (where service medical 
records were destroyed, the veteran is competent to report 
about factual matters about which he had firsthand knowledge, 
including experiencing pain during service, reporting to sick 
call, and undergoing treatment).  

Moreover, an evaluation performed immediately following her 
return from Iraq shows that the pre-service fusion was 
unsuccessful, which supports the Veteran's assertions of in-
service aggravation.  

Service connection is also warranted as the evidence shows 
the Veteran's symptomatology has persisted to the present.  

The post-service medical evidence includes the September 2006 
private evaluation noted above, plus a private September 2006 
CT scan showing well-aligned fusion, but no bony fusion.  

Due to this nonunion of left Lapidus procedure, the Veteran 
underwent a revision in March 2007 with fixation.  

The most recent medical evidence consists of a June 2008 
private treatment note reiterating that the Veteran had 
aggravated her left foot disorder during her active service 
in Iraq leading to a revision in March 2007.  After the 
revision, the Veteran continued to complain of swelling and 
functional impairment.  The assessment was that of painful 
left first TMT joint following surgery.  

In other words, the Veteran is shown to have a present 
disability currently manifested by a left foot disorder 
status post fusion revision.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992); McClain v. Nicholson, 21 Vet. App. 
319, 321 (2007).  

In conclusion, the Board finds the evidence to be at least in 
a state of relative equipoise in showing that a left foot 
disability currently manifested by the residuals of a 
revision of the previous fusion was as likely as not incurred 
in active service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303.  

Accordingly, by extending the benefit of the doubt to the 
veteran, service connection is warranted.  



ORDER

Service connection for the residuals of a revision of the 
left foot fusion is granted.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


